Exhibit 10.30
February 24, 2010
Dear Mr. Lambert,
     This letter agreement confirms the material compensation terms of your
employment with NuVasive. This letter agreement supersedes all prior agreements
relating to your compensation arrangements and is in addition to any and all
benefits that are made generally available to NuVasive employees. It is also in
addition to benefits available to you as an executive of NuVasive. Defined terms
used herein have the meanings set forth in the attached Appendix of Defined
Terms.
     This letter agreement has no impact on other types of agreements or
arrangements between you and NuVasive, including agreements related to
confidentiality, intellectual property ownership, non-solicitation or
non-competition obligations, etc. You agree to continue abiding by all such
arrangements, as well as all NuVasive policies and procedures.
     Your current annual base salary is $450,000, payable in installments in
accordance with NuVasive’s regular payroll practices. Your base salary is
subject to change and is reviewed at least annually. You are eligible to receive
a performance bonus on an annual basis. The performance bonus is determined at
the discretion of the Board of Directors and is based on a combination of
company performance and your individual performance. Your annual cash bonus is
up to 100% of your base salary, with the actual amount being determined at the
discretion of the Board of Directors. The performance bonus, if any, that is
payable to you shall be paid no later than March 15th of the year following the
calendar year in which it is earned. Additionally, you are eligible to receive,
in the discretion of the Board of Directors, an annual grant of NuVasive equity
securities pursuant to the 2004 Equity Incentive Plan with a target grant of
50,000 restricted stock units representing shares of NuVasive stock each of 2011
and 2012.
     You also have certain severance benefits related to an Involuntary
Termination of your employment or a Change of Control of NuVasive. In the event
of an Involuntary Termination of your employment, you shall be entitled to the
Severance Benefit. In the event of a Change of Control of NuVasive, you shall be
entitled to the Change of Control Benefit. In addition, the Section 409A Terms
shall be applicable to the Severance Benefit.
     We look forward to your continued success with NuVasive.
Truly Yours,
NUVASIVE, INC.

             
/s/Alexis V. Lukianov
 
Alexis V. Lukianov
      /s/ Eileen M. More
 
Eileen M. More    

 



--------------------------------------------------------------------------------



 



Page 2 — Compensation Letter
I have read and accept the terms of this letter.

     
/s/Michael Lambert
 
Michael Lambert
   

 



--------------------------------------------------------------------------------



 



Defined Terms:
“Change of Control Benefit” shall mean the: Company Acceleration Plan.
“Severance Benefit” is equal to the following: (1) upon an Involuntary
Termination prior to a Change of Control, Severance Benefit is equal to 100% of
Compensation; (2) upon an Involuntary Termination within 12 months following a
Change of Control, Severance Benefit is equal to 150% of Compensation; or
(3) upon an Involuntary Termination more than 12 months following a Change of
Control, Severance Benefit is equal to 100% of Compensation. Such amount shall
be due and payable immediately upon any such termination and upon the condition
that you execute NuVasive’s standard form of release of claims and that such
release of claims becomes effective in accordance with its terms on or prior to
the 45th day following such termination.
“Change of Control” is defined as either a Change in Control or Fundamental
Transaction as defined in the 2004 Equity Incentive Plan.
“Company Acceleration Plan” is defined as the Company’s policy pursuant to which
50% of all unvested equity awards under any of the Company’s equity compensation
plans (including the 2004 Equity Incentive Plan) immediately accelerate upon a
Change of Control of the Company, and all remaining equity awards immediately
accelerate upon an involuntary termination (except for death, disability or
Cause) of service within 18 months following such an event.
“Compensation” is defined as annual salary and bonus most recently paid (even if
not in prior year).
“Involuntary Termination” is defined as an involuntary Termination (as defined
in the 2004 Equity Incentive Plan) for reasons other than death, disability or
Cause. “Cause” is defined as any of the following: (i) the Executive’s repeated
failure to satisfactorily perform the Executive’s job duties; (ii) the
Executive’s refusal or failure to follow lawful directions of the Board;
(iii) the Executive’s conviction of a crime involving moral turpitude; (iv) the
Executive engaging or in any manner participating in any activity which is
directly competitive with or injurious to the Company. The term Involuntary
Termination shall include a voluntary resignation by the Executive following any
of the following (each a “Voluntary Resignation"): a requirement (refused by the
Executive) to directly report to someone other than the CEO, a significant
reduction of the Executive’s job responsibilities or title, a requirement
(refused by the Executive) that the Executive move for his/her principal place
of employment more than 50 miles from the then-current principal place of
employment (unless such requirement was agreed to in connection with the hiring
of the Executive), or a reduction of greater than 15% in the Executive’s base
pay or bonus opportunity (where not all Executives are similarly affected).
“Section 409A Terms” — the following terms shall be applicable to the Severance
Benefit: Notwithstanding anything in this Agreement to the contrary, no
Severance Benefit payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) shall be
paid

 



--------------------------------------------------------------------------------



 



until Executive has incurred a “separation from service” within the meaning of
the Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations no
Severance Benefit that constitutes a deferral of compensation shall paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for these defined terms, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date. The Company intends that the Severance Benefit will not be subject to
taxation under Section 409A of the Code. The provisions of this Letter Agreement
shall be interpreted and construed in favor of satisfying any applicable
requirements of Section 409A of the Code. However, the Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company shall not be responsible for the payment of
any applicable taxes on compensation paid or provided to Executive pursuant to
this Agreement.

 